Public Utilities Commission, Nos. 99-1212-EL-ETP, 99-1213-EL-ATA and 99-1214-EL-AAM. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio (“commission”). Upon consideration of various motions by the parties and a petition by the appellant,
IT IS ORDERED by the court that the motion by FirstEnergy Corp. for leave to intervene as an appellee be, and hereby is, sustained.
Cook, J., not participating.
IT IS FURTHER ORDERED by the court that the motions to dismiss the appeal by the commission and FirstEnergy Corp. be, and hereby are, sustained.
Pfeifer, J., dissents.
Cook, J., not participating.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Pfeifer, J., dissents.
Cook, J., not participating.
IT IS FURTHER ORDERED by the court that the commission’s motion to strike the appellant’s petition for writ of mandamus be sustained and appellant’s request for sanctions be denied as moot.
Pfeifer, J., dissents.
Cook, J., not participating.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that the appellant’s petition for writ of mandamus be, and hereby is, stricken and appellant’s request for sanctions be, and hereby is, denied.
Pfeifer, J., dissents.
Cook, J., not participating.